NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4961-18T4

THOMAS SALASEVICIUS,

          Plaintiff-Appellant,

v.

JOHN CARIDDI, and ESTATE
OF ANN MARIE CARIDDI,

     Defendants-Respondents.
__________________________

                   Argued September 21, 2020 – Decided October 20, 2020

                   Before Judges Currier and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. L-5962-17.

                   Adam B. Lederman argued the cause for appellant
                   (Davis, Saperstein & Salomon, PC, attorneys; Adam B.
                   Lederman, of counsel and on the briefs; Jorge R. de
                   Armas, on the briefs).

                   Thomas A. Morrone argued the cause for respondents
                   (Chasan Lamparello Mallon & Cappuzzo, PC,
                   attorneys; Thomas A. Morrone, of counsel and on the
                   brief; James B. Shovlin, on the brief).
PER CURIAM

      Plaintiff appeals from the April 26, 2019 Law Division order granting

summary judgment dismissal of his personal injury complaint against defendant

homeowners John Cariddi, and his now deceased wife, Anne Marie Cariddi,

represented by her Estate. Plaintiff also appeals from the June 21, 2019 order

denying his motion for reconsideration. Having considered the arguments and

applicable law in light of the record, we affirm.

      The action stems from personal injuries plaintiff sustained when he fell

from a ladder while performing home improvement and maintenance services at

defendants' residence. The relevant facts, viewed in the light most favorable to

plaintiff, as the summary judgment standard requires, Angland v. Mountain

Creek Resort, Inc., 213 N.J. 573, 577 (2013) (citing Brill v. Guardian Life Ins.

Co., 142 N.J. 520, 523 (1995)), reveal that on August 10, 2016, Anne Marie1

hired plaintiff, who had previously worked at the property, to perform various

tasks, including repairing and cleaning the roof. To perform the repairs, using

Anne Marie's credit card, plaintiff purchased a new ladder from Home Depot,

which he used at the property over the course of several days without incident.



1
  We refer to defendants by their first names to avoid any confusion caused by
their common surname, and intend no disrespect.
                                                                        A-4961-18T4
                                        2
      On or about August 27, 2016, as he had done on prior days, plaintiff

positioned the ladder to rest against the side of the house, while the bottom of

the ladder rested on the Cariddis' deck. When plaintiff climbed the ladder to

access the roof, the ladder moved, and plaintiff fell. As a result of the fall,

plaintiff injured his left shoulder and his right knee, and experienced pain in his

neck and back. He subsequently sought treatment for his injuries.

      On September 1, 2017, plaintiff filed a three-count complaint, alleging

that defendants' negligent maintenance of the deck caused him to "fall" and

"sustain severe personal injuries." During his deposition, plaintiff clarified that

although he previously thought the fall occurred on August 27, he "believe[d]"

that "it was closer to August 10[th] than it was [to] the 27th or 28th." In support,

plaintiff submitted a doctor's report of an August 12, 2016 visit, in which he

reported falling off a ladder and injuring his knee.

      When asked during the deposition what caused the fall, plaintiff testified

that when "[he] was going up the ladder" to remove "stuff" from the roof, the

ladder "shuddered downwards and then veered to the right[,]" causing him to

fall. However, "[he did not] know" what caused the ladder to move. Plaintiff

explained that because it was a "locking" ladder, "it kind of caught [him] off




                                                                            A-4961-18T4
                                         3
guard that it moved at all" particularly since the locks on the ladder remained

engaged.

      When questioned by his attorney, plaintiff testified that he observed

"something [brown in color] stu[c]k to the bottom of the ladder[,]" and "[the

deck] was missing some [brown] paint in [the] area" where the feet of the ladder

had been located prior to the fall. Plaintiff testified it was "possibl[e]" that the

ladder slipped because the paint on the deck became dislodged. He explained

that "it [was ninety-three] degrees out" and implied that the heat may have

caused the paint to separate from the deck. However, he acknowledged that the

ladder had never shuddered or shifted on any of the other days he worked on the

roof. Plaintiff also testified that after he fell, he continued to work and continued

to use the ladder to gain access to the roof.

      John testified during his deposition that the deck paint would peel "every

couple of years" due to wintertime conditions and "[w]ear-and-tear."               He

testified that "[m]aybe a year . . . or two" prior to the fall, he had repainted the

deck with an acrylic deck stain, but he never used a clear coat, a sealant coat, or

a slip resistant epoxy over the stain. He acknowledged that on the date of the

fall, there was paint peeling on the deck. However, he testified that plaintiff




                                                                             A-4961-18T4
                                         4
"had told [him] that . . . one of the things he was going to do" was to scrape the

paint off the deck and "refinish it."

      The only witness to the fall was Anne Marie, who passed away less than

a year later on May 31, 2017, before she was deposed. Dorothy Nicklus, Anne

Marie's cousin and plaintiff's girlfriend, testified during her deposition that after

the fall, Anne Marie called her and told her that plaintiff "fell off the ladder,

banged his head a couple of times," but refused "to go to the emergency room

or see a doctor." According to Nicklus, Anne Marie specifically said "she saw

the ladder give way and [plaintiff] fall," but she did not say what caused the

ladder to give way.

      According to Nicklus, upon arriving at the scene approximately thirty

minutes after Anne Marie called, Nicklus saw the ladder "laying on the deck."

She observed "gooey, gummy paint . . . stuck on the . . . feet of the ladder" that

"was the same color as the deck." Nicklus testified that it appeared as if the feet

of the ladder had scraped up the paint from the deck because there was paint

missing from the deck in the area where the ladder was located, as well as other

areas on the deck. Nicklus confirmed that "[i]t was very hot" and she believed

the heat may have affected the paint.




                                                                             A-4961-18T4
                                         5
       On December 7, 2018, the trial judge granted plaintiff's motion to extend

the discovery period an additional 120 days to April 15, 2019. Pursuant to the

discovery order, plaintiff's expert reports were to be served by March 15, 2019.

The order also noted that "[a]rbitration [was] scheduled for May 15, 2019[,]"

and "[n]o further extensions of discovery" would be granted "barring

exceptional circumstances." No expert reports were served by plaintiff by the

deadline. Thus, in March 2019, defendants moved for summary judgment based

on plaintiff's failure to establish a prima facie case. On March 19, 2019, while

the summary judgment motion was pending, plaintiff moved to adjourn the

scheduled arbitration date and further extend the discovery period an additional

ninety days.      In support, plaintiff's counsel certified that "[p]laintiff's

liability/engineering expert, . . . who [had] performed a site inspection, passed

away," and the "new liability expert, Kelly Kimiecik," had to reinspect the

property "to provide a complete report."       Plaintiff's motion to extend the

discovery period and adjourn the arbitration date was denied. 2

       On April 12, 2019, while the summary judgment motion was still pending

but prior to the April 15, 2019 discovery end date, plaintiff served a preliminary

evaluation prepared by Kimiecik. In the evaluation, Kimiecik opined "[b]ased


2
    The order denying the motion was not included in the record.
                                                                          A-4961-18T4
                                        6
on reasonable engineering probability," that (1) "the condition of the deck

stain/paint on the [deck's] exterior walking surfaces [was] caused by weather

conditions, mold accumulation, normal deck usage, and/or improper installation

of the deck stain/paint product[;]" (2) the condition of the "deck surface" at the

time of the fall was "unsafe[,]" and it was "reasonably foreseeable that a ladder

placed on the deck, with superimposed loads, could result in disengagement of

the paint and a ladder to slip[;]" and (3) "the paint disengagement from the . . .

deck surface resulted in the ladder slippage" and caused "both the ladder and

. . . plaintiff to fall to the deck surface and . . . plaintiff to become injured."

Kimiecik's evaluation was based on her review of the deceased expert's

preliminary report, deposition testimony, photographs of the deck taken by

plaintiff, and industry sources related to home and deck maintenance. Kimiecik

reserved the right to amend her opinion "upon the performance of a site

inspection" and "an inspection of the subject ladder."

      Oral argument on defendants' summary judgment motion was conducted

on April 26, 2019. Following oral argument, the judge granted the motion over

plaintiff's objection and dismissed plaintiff's complaint with prejudice in an

order entered on April 26, 2019. In an accompanying statement of reasons, the

judge applied the summary judgment standard delineated in Rule 4:46-2(c), and


                                                                           A-4961-18T4
                                        7
expounded in Brill, 142 N.J. at 540, and concluded that "[p]laintiff fail[ed] to

establish a case of [prima facie] negligence against [d]efendants." Specifically,

"[p]laintiff . . . failed to prove that [d]efendants breached any legal duty owed

to him on the date of the accident," and failed to prove that "the condition of

[the] deck in any way proximately caused [p]laintiff's alleged fall." As to

causation, the judge explained that "[p]laintiff simply speculates that this was

the case[] and submits a conclusory expert's report in support of this contention."

In support, the judge pointed to plaintiff's deposition testimony wherein

"[p]laintiff testified that he felt the ladder 'shudder,' but was unsure as to what

cause[d] it to do so."

      Regarding defendants' purported breach of a legal duty, applying Hopkins

v. Fox & Lazo Realtors, 132 N.J. 426, 438-39 (1993), the judge noted that "in

assessing the landowner's general tort obligation to avoid foreseeable harm to

others[,]" the "measure of duty is care in proportion to the foreseeable risk."

Thus, according to the judge,

            [p]laintiff must show that [d]efendants ought to have
            foreseen, under the attending circumstances, that the
            natural and probable consequence of [Anne Marie's] act
            or omission would have been some injury. Stated
            otherwise, [p]laintiff has the burden of showing that an
            ordinary person, under similar circumstances and by the
            use of ordinary care, could have foreseen the result and
            either would not have acted, or would have taken

                                                                           A-4961-18T4
                                        8
            precaution to avoid the result. Plaintiff, however, was
            unable to meet this requisite standard.

                   Plaintiff stated in his deposition that prior to
            doing any repair or maintenance work at the subject
            property, he and [Anne Marie] planned out the work to
            be completed. He also worked at the property for at
            least a week before the accident occurred. There is
            nothing in the record to suggest that [p]laintiff ever
            raised concerns regarding the condition of the deck to
            [Anne Marie]. Furthermore, the fact that [p]laintiff
            continued to place the ladder on the deck for an entire
            week while performing maintenance and repairs before
            the accident supports a finding that [d]efendants [could
            not] have foreseen that injury was likely to occur, as
            [p]laintiff himself was not concerned about the
            condition of the deck in relation to his own placement
            of the ladder.

                  It is clear from [p]laintiff's statements at his
            deposition that even if [d]efendants' deck had been
            negligently maintained, [p]laintiff himself bought the
            ladder, erected the ladder, and either failed to notice the
            deck's condition, or continued to work in spite of it.
            Therefore, [p]laintiff cannot establish that [d]efendants
            could have foreseen the injury [p]laintiff sustained[]
            and were negligent in failing to prevent . . . [p]laintiff
            from conducting the work as he deemed appropriate.

      On May 15, 2019, plaintiff moved for reconsideration, which was denied

in an order entered on June 21, 2019. In an accompanying statement of reasons,

the judge determined plaintiff failed to establish grounds for relief pursuant to

Rule 4:49-2 and the standard articulated in Cummings v. Bahr, 295 N.J. Super.
374, 384 (App. Div. 1996). The judge rejected plaintiff's contention that he

                                                                          A-4961-18T4
                                        9
applied a palpably incorrect legal standard to establish defendants' obligation to

avoid foreseeable harm. As to causation, the judge reiterated:

            [T]he [c]ourt correctly ruled that [p]laintiff would be
            unable to establish that the condition of [d]efendants'
            deck was the proximate cause of the subject injury.
            Specifically, the [c]ourt considered [p]laintiff's
            testimony that he was unsure as to the cause of the
            accident and . . . Nicklus' testimony about the condition
            of the deck paint. [Anne Marie's] testimony was
            properly not considered by the [c]ourt, as they were
            inadmissible hearsay statements. The [c]ourt also
            considered [p]laintiff's expert's testimony, despite it
            being of limited value.

This appeal followed.

      On appeal, plaintiff argues the judge erred in determining "as a matter of

law" that plaintiff "could not establish . . . a prima facie case" of negligence

because "the record viewed in the manner required on a motion for summary

judgment" dictated otherwise. Plaintiff also asserts the judge erred in denying

his motion for reconsideration "[f]or the same reason."

      We review "de novo a ruling on a motion for summary judgment, applying

'the same standard governing the trial court[.]'" Richter v. Oakland Bd. of Educ.,

459 N.J. Super. 400, 412 (App. Div. 2019) (alteration in original) (quoting Davis

v. Brickman Landscaping, Ltd., 219 N.J. 395, 405 (2014)). That standard is

well-settled.


                                                                          A-4961-18T4
                                       10
            [I]f the evidence of record—the pleadings, depositions,
            answers to interrogatories, and affidavits—"together
            with all legitimate inferences therefrom favoring the
            non-moving party, would require submission of the
            issue to the trier of fact," then the trial court must deny
            the motion. On the other hand, when no genuine issue
            of material fact is at issue and the moving party is
            entitled to a judgment as a matter of law, summary
            judgment must be granted.

            [Steinberg v. Sahara Sam's Oasis, LLC, 226 N.J. 344,
            366 (2016) (citations omitted) (quoting R. 4:46-2(c)).]

      At the summary judgment stage, the opposing party must produce

evidence that creates a genuine issue of material fact, and "conclusory and self-

serving assertions . . . are insufficient to overcome the motion[.]" Puder v.

Buechel, 183 N.J. 428, 440-41 (2005). "If there exists a single, unavoidable

resolution of the alleged disputed issue of fact, that issue should be considered

insufficient to constitute a 'genuine' issue of material fact for purposes of [Rule

4:46-2]." Brill, 142 N.J. at 540. Further, if "the evidence is utterly one-sided[,]"

a trial court has the authority to "decide that a party should prevail as a matter

of law." Gilhooley v. Cty. of Union, 164 N.J. 533, 545 (2000) (citing Brill, 142
N.J. at 540). In our review, if there is no genuine issue of material fact, we must

"decide whether the trial court correctly interpreted the law." DepoLink Ct.

Reporting & Litig. Support Servs. v. Rochman, 430 N.J. Super. 325, 333 (App.

Div. 2013) (citation omitted). We review issues of law de novo and "accord no

                                                                            A-4961-18T4
                                        11
deference to the trial judge's legal conclusions." Richter, 459 N.J. Super. at 412

(citing Nicholas v. Mynster, 213 N.J. 463, 478 (2013)).

      "Reconsideration should be granted only where 'either 1) the [c]ourt has

expressed its decision based upon a palpably incorrect or irrational basis, or 2)

it is obvious that the [c]ourt either did not consider, or failed to appreciate the

significance of probative, competent evidence[.]'" Branch v. Cream-O-Land

Dairy, 459 N.J. Super. 529, 541 (App. Div. 2019) (alterations in original)

(quoting Cummings, 295 N.J. Super. at 384). We review the denial of a motion

for reconsideration for an abuse of discretion, Cummings, 295 N.J. Super. at

389, which only "arises when a decision is made without a rational explanation,"

"rested on an impermissible basis" or was "based upon a consideration of

irrelevant or inappropriate factors." Flagg v. Essex Cnty. Prosecutor, 171 N.J.
561, 571 (2002) (citations omitted).

      We now turn to the elements of the cause of action governing this appeal.

"To sustain a cause of action for negligence, a plaintiff must establish four

elements: '(1) [a] duty of care, (2) [a] breach of [that] duty, (3) proximate cause,

and (4) actual damages[.]'" Vizzoni v. B.M.D., 459 N.J. Super. 554, 568 (App.

Div. 2019) (alterations in original) (quoting Polzo v. Cnty. of Essex, 196 N.J.
569, 584 (2008)). While "[a] 'plaintiff bears the burden of establishing those


                                                                            A-4961-18T4
                                        12
elements "by some competent proof[,]"'" ibid. (quoting Davis, 219 N.J. at 406),

"[d]etermining the scope of tort liability presents a question of law." Ibid.

      "Proximate cause consists of 'any cause which in the natural and

continuous sequence, unbroken by an efficient intervening cause, produces t he

result complained of and without which the result would not have occurred. '"
Ibid. (quoting Conklin v. Hannoch Weisman, 145 N.J. 395, 418 (1996)). On the

other hand, "[f]oreseeability of the risk of harm is the foundational element in

the determination of whether a duty exists." J.S. v. R.T.H., 155 N.J. 330, 337

(1998). Indeed, "[f]oreseeability is significant in the assessment of a duty of

care to another" and "has a dual role in the analysis of tort responsibility." Olivo

v. Owens-Ill., Inc., 186 N.J. 394, 402 (2006).

      "In the duty of care analysis, foreseeability 'is based on the defendant's

knowledge of the risk of injury and is susceptible to objective analysis.'"

Vizzoni, 459 N.J. Super. at 569 (quoting J.S., 155 N.J. at 338). "That knowledge

may arise from actual awareness, or knowledge may be constructive when the

defendant 'was in a position to foresee and discover the risk of harm[.]'" Ibid.

(quoting Carvalho v. Toll Bros. & Devs., 143 N.J. 565, 576, 578 (1996)). "Also

included in the analysis is 'an assessment of the defendant's "responsibility for

conditions creating the risk of harm" and an analysis of whether the defendant


                                                                            A-4961-18T4
                                        13
had sufficient control, opportunity, and ability to have avoided the risk of

harm.'" Podias v. Mairs, 394 N.J. Super. 338, 350 (App. Div. 2007) (quoting

J.S., 155 N.J. at 339).

      "Once the foreseeability of an injured party is established, . . .

considerations of fairness and policy govern whether the imposition of a duty is

warranted." Carvalho, 143 N.J. at 573 (alteration in original) (quoting Carter

Lincoln-Mercury, Inc., Leasing Div. v. EMAR Grp., Inc., 135 N.J. 182, 194-95

(1994)). "The assessment of fairness and policy 'involves identifying, weighing,

and balancing several factors—the relationship of the parties, the nature of the

attendant risk, the opportunity and ability to exercise care, and the public interest

in the proposed solution.'" Vizzoni, 459 N.J. Super. at 569 (quoting Hopkins,
132 N.J. at 439).

             Although in many cases a duty of care can arise simply
             from the determination of the foreseeability of harm,
             usually "more is needed" to find such a duty, that
             "'more' being the value judgment, based on an analysis
             of public policy, that the actor owed the injured party a
             duty of reasonable care."

             [Carvalho, 143 N.J. at 573 (quoting Kelly v. Gwinnell,
             96 N.J. 538, 544 (1984)).]

That "analysis is both very fact-specific and principled[.]" Hopkins, 132 N.J. at

439 (citations omitted).


                                                                             A-4961-18T4
                                        14
      Here, plaintiff asserts the judge "erroneously determined that no duty

existed on the part of [defendants] to prevent the [alleged] accident"

notwithstanding the fact that defendants "concede[d] that [plaintiff] was an

invitee on [defendants'] property." As a general matter, landowners who invite

independent contractors to come upon their premises are "under a duty to

exercise ordinary care to render reasonably safe the areas in which [the

contractor] might reasonably expect . . . to be working." Sanna v. Nat'l Sponge

Co., 209 N.J. Super. 60, 66 (App. Div. 1986). This duty requires that landowners

make "a reasonable inspection to discover defective and hazardous conditions,"

and imposes the obligation to "either mak[e] the condition of [the] premises

reasonably safe or giv[e] adequate warning . . . ." Ibid. (citing Zentz v. Toop,

92 N.J. Super. 105, 113 (App. Div. 1966)). "Moreover, the duty of a landowner

to such an invitee is nondelegable[,]" and "[t]he possibility that another person

may also have been negligent does not relieve the landowner of his legal duty."
Id. at 66-67.

      However, in Zentz, 92 N.J. Super. at 113, we quoted and relied upon the

then recently amended version of Restatement (Second) of Torts § 343 (Am.

Law Inst. 1965) as follows:




                                                                         A-4961-18T4
                                      15
            A possessor of land is subject to liability for physical
            harm caused to his invitees by a condition on the land
            if, but only if, he

                   (a) knows or by the exercise of reasonable
                   care would discover the condition, and
                   should realize that it involves an
                   unreasonable risk of harm to such invitees,
                   and

                   (b) should expect that they will not
                   discover or realize the danger, or will fail
                   to protect themselves against it, and

                   (c) fails to exercise reasonable care to
                   protect them against the danger.

We also noted that the quoted section must be read in conjunction with section

343A(1), which deals with conditions known to the invitee or are obvious to

him, and reads, "[a] possessor of land is not liable to his invitees for physical

harm caused to them by any activity or condition on the land whose danger is

known or obvious to them, unless the possessor should anticipate the harm

despite such knowledge or obviousness." Zentz, 92 N.J. Super. at 113 (quoting

Restatement (Second) of Torts § 343A(1) (Am. Law Inst. 1965)).

      Here, it was plaintiff's contention that defendants breached the duty of

care they owed plaintiff by negligently maintaining the deck, resulting in peeling

paint on the deck surface, which caused plaintiff to fall and sustain injuries when

the ladder he placed on the deck moved out of position as he climbed the ladder.

                                                                           A-4961-18T4
                                       16
However, the record indisputably shows that on the date of plaintiff's fall, the

condition of the peeling paint on the deck was obvious. Even assuming plaintiff

established defendants owed and breached a duty of care relating to the manner

in which plaintiff was injured, plaintiff failed to establish a proximate causal

relationship between defendants' negligence and the resulting injury.

      In that regard, although ladders can be dangerous, the critical inquiry is

the cause of the ladder moving, resulting in plaintiff falling and sustaining

injuries. By his own admission, plaintiff did not know what caused the ladder

to move and testified it was "possibl[e]" that the ladder slipped because the paint

on the deck became dislodged.         However, the "mere possibility" that a

defendant's negligence may have caused an injury is not enough. Davidson v.

Slater, 189 N.J. 166, 185 (2007) (citation omitted). To establish causation,

plaintiff's proofs must "justify a reasonable and logical inference as

distinguished from mere speculation." Thorn v. Travel Care, Inc., 296 N.J.

Super. 341, 347 (App. Div. 1997) (quoting Kulas v. Pub. Serv. Elec. & Gas Co.,

41 N.J. 311, 319 (1964)). Likewise, in her deposition, Nicklus did not state what

caused the ladder to move. Instead, she testified about her observations of the

condition of the deck and the ladder upon her arrival at the scene after plaintiff

had fallen.


                                                                           A-4961-18T4
                                       17
      To support his contention that he established causation, plaintiff argues

the judge erred in not considering Anne Marie's hearsay statements to Nicklus

after plaintiff fell, and in characterizing Kimiecik's expert findings as

"conclusory."   "When, as in this case, a trial court is 'confronted with an

evidence determination precedent to ruling on a summary judgment motion,' it

'squarely must address the evidence decision first.'" Townsend v. Pierre, 221
N.J. 36, 53 (2015) (quoting Estate of Hanges v. Metro. Prop. & Cas. Ins., 202
N.J. 369, 384-85 (2010)).     "Appellate review of the trial court's decisions

proceeds in the same sequence, with the evidentiary issue resolved first,

followed by the summary judgment determination of the trial court." Ibid. We

apply a deferential approach to a trial court's evidentiary determination,

"reviewing it against an abuse of discretion standard." Pomerantz Paper Corp.

v. New Cmty. Corp., 207 N.J. 344, 371 (2011).

      Here, the judge determined that Anne Marie's statements "were

inadmissible hearsay statements" but did not specify the basis for that

conclusion. Plaintiff submits the proffered statements were admissible under

N.J.R.E. 803(b)(1), governing statements by party opponent, N.J.R.E.

803(c)(25), pertaining to statements against interest, and N.J.R.E. 804(b)(6), as

trustworthy statements of a deceased declarant.        Even if the judge had


                                                                         A-4961-18T4
                                      18
considered Anne Marie's statements, despite witnessing the fall, like Nicklus,

Anne Marie did not say what caused the ladder to "give way."

      The only evidence offered by plaintiff to establish that the condition of

the deck was the proximate cause of the ladder moving was the report by his

expert, Kimiecik. However, we agree with the judge's implicit finding that

Kimiecik's opinion that "the paint disengagement from the . . . deck surface"

caused the ladder and plaintiff to fall constituted an impermissible net opinion.

"Proximate cause may . . . be removed from the jury's determination if causation

depends on the validity of an expert's report." Vizzoni, 459 N.J. Super. at 576.

To be valid, an expert opinion must be grounded in "facts or data" and "[t]he net

opinion rule . . . 'forbids the admission into evidence of an expert's conclusions

that are not supported by factual evidence or other data.'" Townsend, 221 N.J.

at 53-54 (quoting Polzo, 196 N.J. at 583). "The rule requires that an expert 'give

the why and wherefore' that supports the opinion, 'rather than a mere

conclusion.'" Id. at 54 (quoting Borough of Saddle River v. 66 E. Allendale,

LLC, 216 N.J. 115, 144 (2013)). Stated differently, the rule "mandates that

experts 'be able to identify the factual bases for their conclusions, explain their

methodology, and demonstrate that both the factual bases and the methodology




                                                                           A-4961-18T4
                                       19
are reliable.'" Id. at 55 (quoting Landrigan v. Celotex Corp., 127 N.J. 404, 417

(1992)).

      Here, Kimiecik's report, which was admittedly a preliminary evaluation

conducted without a site inspection or an inspection of the ladder, provided a

conclusion with all the hallmarks of a net opinion. Because "no reasonable

factfinder could find that . . . plaintiff has proven causation by a preponderance

of the evidence," granting summary judgment dismissal of plaintiff's claim was

warranted. Id. at 60.    Accordingly, the judge properly entered summary

judgment in defendants' favor, and we discern no abuse of discretion in the

judge's denial of plaintiff's motion for reconsideration.

      Affirmed.




                                                                          A-4961-18T4
                                       20